Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER ENDED MARCH 31, 2015 TABLE OF CONTENTS CORE BUSINESS 2 Q1 2015 FINANCIAL & OPERATING HIGHLIGHTS 3 BACKGROUND 5 REVIEW OF OPERATING AND FINANCIAL RESULTS 11 TAXES 17 REVIEW OF FINANCIAL CONDITION 19 FINANCIAL RESTRUCTURING PLAN– CCAA PROCEEDINGS 22 LITIGATION AND CONTINGENCIES 25 RISKS AND UNCERTAINTIES 27 OUTSTANDING SHARE DATA 29 NON-IFRS PERFORMANCE MEASURES 30 CRITICAL ACCOUNTING ESTIMATES 33 CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION 33 GLOSSARY OF TERMS 34 DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROLS OVER FINANCIAL REPORTING 34 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 35 CAUTIONARY NOTE TO U.S. INVESTORS 35 CORPORATE DIRECTORY 37 MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |1 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED MARCH 31, 2015 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed interim consolidated financial statements for the three months ended March 31, 2015, and the annual audited consolidated financial statements and MD&A for the year ended December 31, 2014 and related notes thereto which have been prepared in accordance with International Financial Reporting Standards (“IFRS”).For further information on Jaguar Mining Inc., reference should be made to its public filings (including its most recently filed annual information form (“AIF”) which is available on SEDAR at www.sedar.com).Information on risks associated with investing in the Company’s securities and technical and scientific information under National Instrument 43-101 concerning the Company’s material property, including information about mineral resources and reserves, are contained in the Company’s most recently filed AIF and technical reports. All amounts included in this MD&A are in United States dollars (“$”), unless otherwise specified.References to Cdn$ are to Canadian dollars and R$ are to Brazilian Reais.This report is dated as at May 25, 2015. Where we say “we”, “us”, “our”, the “Company” or “Jaguar”, we mean Jaguar Mining Inc. or Jaguar Mining Inc. and/orone or more or all of its subsidiaries, as it may apply. The following abbreviations are used to describe the periods under review throughout this MD&A: Abbreviation Period Abbreviation Period YTD 2015 January 1, 2015 – March 31, 2015 YTD 2014 January 1, 2014 – March 31, 2014 Q1 2015 January 1, 2015 – March 31, 2015 Q1 2014 January 1, 2014 – March 31, 2014 CORE BUSINESS Jaguar Mining Inc is engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil.The Company holds mineral concessions comprising 23,777 hectares in the Iron Quadrangle mining district of Brazil, a prolific greenstone belt located near the city of Belo Horizonte in the State of Minas Gerais, where the Company’s current operating mines are located. In addition, Jaguar holds mineral concessions totaling 137,419 hectares in the State of Maranhão, where the Company’s Gurupi Project is located and 34,251 hectares in the State of Ceará, where the Company’s Pedra Branca Project is located. The Company may consider the acquisition, exploration, development and operation of other gold properties. The Company currently produces gold at its Turmalina and Caeté operations, while the Company’s Paciência operation has been on care and maintenance since 2012. Potential for an increase in gold production exists through further exploration and development of the Company’s existing brownfield land package around its existing mines and through the development of the Company’s Gurupi Project, with potential for an open-pit gold mining operation. The Company is led by a proven executive management team with extensive gold operations and development experience in South America. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |2 Trading of common shares Jaguar is a public company with its common shares listed on the TSX Venture Exchange (the “TSX-V”).The common shares of the Company were delisted from the TSX effective at the close of market on April 30, 2014. In connection with the implementation of its amended and restated plan of compromise and arrangement pursuant to the Companies’ Creditors Arrangement Act (Canada) (the “Plan”) on April 22, 2014, the common shares of Jaguar that existed immediately prior to the implementation of the Plan were consolidated at a ratio of one (1) post-consolidation common share for each 86.39636 pre-consolidation common shares. The common shares of Jaguar commenced trading on the TSX-V on a post-consolidated basis and there are currently 111,111,038 common shares of the Company issued and outstanding. The new CUSIP and ISIN numbers of the Company’s common shares are 47009M400 and CA47009M4002, respectively (refer to the “Financial restructuring plan – CCAA proceedings” section of the MD&A). Q1 2015 FINANCIAL & OPERATING HIGHLIGHTS ($ thousands, except where indicated) For the three months ended March 31, Financial Data Revenue $ $ Cost of sales Gross margin (excluding depreciation)1 Net (loss) income ) ) Per share (“EPS”) ) ) EBITDA1 ) ) Adjusted EBITDA2 Sustaining capital expenditures1 Non-sustaining capital expenditures1 Total Capital Expenditures3 Operating Data Average realized gold price ($ per ounce)1 $ $ Gold sold (ounces) Gold produced (ounces) Definition drilling (meters) Cash operating costs (per ounce produced)1 $ $ Cash operating costs (per ounce sold)1 $ $ All-in sustaining costs (per ounce sold)1 $ $ 1 Average realized gold price, sustaining and non-sustaining capital expenditures, cash operating costs and all-in sustaining costs, EBITDA and Adjusted EBITDA are non-gaap financial performance measures with no standard definition under IFRS.Refer to the Non-IFRS Financial Performance Measures section of the MD&A. 2 Adjusted EBITDA excludes non-cash items such as impairment and write downs. For more details refer to the Non-IFRS Performance Measures section of the MD&A. 3 These amounts are presented on accrual basis.Capital expenditures are included in our calculation of all-in sustaining costs. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |3 Cash and Gold Bullion ($ thousands) March 31, December 31, Cash and equivalents $ $ Gold bullion - Total cash and gold bullion $ $ Financial Highlights · Revenues during the first quarter of 2015 were $28.7 million, compared with revenues of $31.1 million for the corresponding 2014 period; o The average realized gold price per ounce during the first quarter of 2015 was $1,187, compared to $1,286 for the corresponding 2014 period; · 24,228 ounces of gold were sold during the first quarter of 2015, while 24,181 ounces of gold were sold during the corresponding 2014 period; · Adjusted EBITDA for the first quarter of 2015 was $7.1 million compared to $3.0 million for the same period in 2014; · One of our top priorities in 2014 was to restore the Company’s balance sheet. As part of this action, on April 22, 2014, the Company concluded a series of actions that (i) extinguished $268.5 million of indebtedness, (ii) obtained interest forgiveness of $10.5 million, (iii) extended the repayment terms of its senior secured facility, (iv) concluded a $50.0 million equity financing and (v) changed its executive management team; · Total debt outstanding as at March 31, 2015 was $28.0 million (of which $14.8 million related to senior secured facility with Renvest), compared to $31.0 million as at December 31, 2014; · As at March 31, 2015 the Company had cash on hand of $10.3 million ($7.1 million as at December 31, 2014); · In the first quarter of 2015, the Company received a cash refund of R$16.7 million (approximately $6.0 million) in respect of Federal VAT input tax credits for years 2009 through 2011, for its Mineração Turmalina Ltda. ("MTL") operating subsidiary. In 2014, the Company had initiated procedures to obtain approval and/or refund for a total amount of R$29.1 million of input tax credits. Following an extensive audit process by the tax authorities, 81.6% of the input tax credits were approved for refund. 29.7% of the approved amount was applied as a credit to reduce other federal taxes payable for prior years, while the remaining claim was refunded in cash; · During the quarter, the Company announced its intention to issue up to $20.0 million principal amount of Debentures on a non-brokered private placement basis (the “Offering”). On May 4, 2015, the Company announced amendment of certain terms and conditions of the Offering. The conversion price of the convertible debentures was adjusted to C$0.25 per share and the maturity period to 2 years. Operational Highlights Production · The Company produced 21,336 ounces of gold in the first quarter of 2015, compared to 23,359 ounces in the corresponding 2014 period: o Turmalina produced 11,796 ounces of gold in the first quarter of 2015, compared to 11,374 ounces in the corresponding 2014 period, o Caeté produced 9,540 ounces of gold in in the first quarter of 2015, compared to 11,985 in ounces in the corresponding 2014 period, · A total of 226,000 tonnes was processed in the first quarter of 2015 (first quarter of 2014: 268,000 tonnes) at an average head grade of 3.3 grams per tonne (first quarter of 2014 - 2.9 grams per tonne): o Turmalina processed 111,000 tonnes (first quarter of 2014: 111,000 tonnes) at an average head grade of 3.6 grams per ton (first quarter of 2014: 3.2 grams per tonne) MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |4 o Caeté processed 115,000 tonnes (first quarter of 2014: 157,000 tonnes) at an average head grade of 3.2 grams per ton (first quarter of 2014: 2.7 grams per tonne) · Consistent with our efforts to decrease production costs, tonnes mined decreased in the first quarter of 2015 by 16% compared to the same period in 2014, while the average head grade milled increased by 14%. · For the first quarter of 2015, the average gold recovery rate was 89%, compared to 88% for the comparable 2014 period. Cash Operating Costs, Capital Expenditures and All-in-sustaining Costs · During first quarter of 2015, cash operating costs per ounce of gold produced were $808 compared to $923 during the same period in 2014, a decrease of $115 per ounce or 12%. The cost decrease was primarily due to improvement in average grade milled, lower tonnes processed and favorable foreign exchange movements as a result of devaluation of the Brazilian Reais (average exchange rate: Q1 2015: R$2.87 per US$ compared to Q1 2014: R$2.37 per US$). These favorable cost variances were partially offset by higher costs of preventive maintenance of mining equipment. · In the first quarter of 2015, sustaining capital expenditures were up by $1.3 million or 33% at $5.2 million compared to $3.9 million during the corresponding period in 2014, primarily due to higher capitalized brownfield exploration at Pilar mine and major rebuilds for machinery and equipment. · During the first quarter of 2015, all-in sustaining costs per ounce sold (AISC) were $1,171 compared to $1,221 per ounce during for the corresponding 2014 period, a decrease of $50 per ounce or 4%. The decrease in AISC’s during the first quarter of 2015 as compared to same period in 2014 is due to a reduction in general and administrative expenditures by $1.7 million, which was partially offset by $1.3 million of increased capital expenditures, as noted above. Exploration Drilling and Turmalina Reserve Update · During the first quarter of 2015, 8,968 meters of definition and reserve drilling was conducted at both Turmalina and Pilar mines, compared to 6,471 meters drilled in the corresponding 2014 period. · In April 2015, the Company announced the initial results from its ongoing exploration drilling campaign: o Turmalina: On April 8, 2015, the Company announced multiple high-grade drill intercepts generated within the current indicated resource envelope. Significant drill intercepts include 23.71 grams per tonne Au ("g/t Gold") over 14 meters, including 41.27 grams per tonne Au over 7.6 meters, 23.62 grams per tonne Au over 8.8 meters and 20.15 grams per tonne Au over 8.7 meters. o Pilar: On April 27, 2015, the Company announced multiple high-grade drill intercepts, including 18.22 grams per tonne Au ("g/t Gold") over 7.4 meters, 14.04 grams per tonne Au over 8.7 meters, 10.63 grams per tonne Au over 13.6 meters, 20.98 grams per tonne Au over 3.7 meters and 18.22 grams per tonne Au over 7.4 meters, including 27.19 grams per tonne Au over 4.3 meters. · In April 2015, the Company filed the National Instrument 43-101 compliant reserve and resource estimate for the Turmalina mine. The reserves increased by 51% to 217,000 ounces. The drill data base cut-off date for the reserve estimate was June 30, 2014. Reserves were calculated at $1,200 per ounce and at $R 2.5 to US$ 1 exchange rate. Strategic review process · During the first quarter, Jaguar announced that its board of directors (the "Board") formed a special committee ("Special Committee") to initiate a strategic review process to explore alternatives for the enhancement of shareholder value. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |5 BACKGROUND Jaguar Mining Inc. is a gold producer focused on the operation and development of gold assets in Brazil. The Company has two operating units being Turmalina and Caeté. Jaguar also has one process facility and mine complex on care and maintenance (Paciência), along with the advanced Gurupi development project. The Company holds mineral rights over approximately 197,000 hectares. As a result of substantial capital investment, accumulated operating losses and accumulating unserviceable debt, in late 2013 the Company entered into a pre-negotiated Plan of Compromise with its bondholders, a $50.0 million back-stopped financing and a Support Agreement. In conjunction with those agreements, the Company declared insolvency in December 2013 and on April 22, 2014, it emerged from insolvency with almost 83% of its debt eliminated, 9% restructured, a recapitalized balance sheet and a new executive team (refer to the section on Financial restructuring plan – CCAA proceedings). The new executive team, Mr. George Bee, CEO and Mr. Derrick Weyrauch, CFO, joined Jaguar’s board of directors in June 2013 to assist with the restructuring and turnaround of the Company. Mr. Weyrauch was the Chairman of the Company’s Special Committees for Restructuring & Recapitalization and Legacy Issues. The new executive team initially focused on gaining a deep understanding of the strengths, weaknesses and opportunities of the business, followed by defining measures that with proper execution could turn around and optimize the Company’s operations. Management believes there is excellent potential to decrease the operating cost profile of Jaguar in a reasonable timeframe; however, success is dependent on the prudent deployment of catch-up capital spending to advance drilling and development ahead of operations – a process that, with adequate financing, could take approximately twelve months to complete. Management’s belief is supported by confidence in the geological endowment of the Company’s existing land positions surrounding its current mining operations. The Company aims to leave behind a past where, by 2012 over $672 million of funding was raised, approximately $560 million was spent on property, plant and equipment and mineral rights, over 210,000 hectares of land was accumulated, while accumulated operating losses amounted to over $150 million. To change the fortunes of the Company, management’s focus is on optimizing existing mining operations, by focusing on increasing the average ore grade mined and mining profitable ore rather than pushing the operations teams to fill underutilized processing capacity. Over time and through exploration of the under explored brownfield assets, management will focus on prudently increasing production, so that it can amortize fixed costs over a larger production base, and thereby reduce costs on a per ounce basis. The Turmalina Complex Turmalina is the Company’s flagship mine and produced approximately 48,000 ounces of gold in 2014 from an underground mine and process facility. Ideally, the mine would have extensive development and drilling ahead of current operations to give clear visibility for future mining. Historical financial constraints however, only allowed limited expenditures and thus limited visibility of ore zones ahead of mining. In a news release dated October 9, 2014, the Company disclosed exploration results, which were focused on the continuity of the Turmalina Ore Body A beyond current mine workings. This positive trend in drill results continued and was repeated in a news release of April 8, 2015 where grades reported reinforced the trend of increasing ounces per vertical meter as depth increases. Included in the intercepts reported was 14 meters of 23.7 grams per tonne gold. The current focus is on ore grade control, minimizing dilution and leaving behind non-profitable or marginal material. In previous years there has been an emphasis to maximize ore tonnage, at the detriment of grade. This current focus on grade control, coupled with a number of mining and process initiatives is intended to drive down per ounce cash operating costs and improve overall operating performance. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |6 Initiatives include decreasing the length of development needed from the primary ramp to access the ore, postponing the mining of low grade narrow ore bodies and more complete extraction of high-grade ore by the strategic placement of pillars and/or paste back-fill. With an increased focus on grade, Turmalina Ore body A is of greater importance and a faster pace of mining is being planned, which drives the necessity to invest in advanced development and exploration drilling. Only through this investment, which we hope to execute in the next nine to twelve-months, will the Company get clear visibility, allowing reserves to be developed, increased and incorporated into a longer life of mine (LOM) plan. Initially Jaguar’s target is a minimum 5-year mine plan for Turmalina. In late 2014 and early 2015 Jaguar started recruiting additional crews to allow primary development to advance at a rate commensurate with the additional planned 2016 production from orebody A. This has involved a review of employment conditions to ensure that we recruit high quality operators as well as transfer incumbent employees from the other operations where appropriate. In addition, there is renewed focus on an access ramp that cuts 1.5 km off the ore haul distance from Orebody C to surface as well as removing congestion from the main access ramp. The recruitment and training process of the skilled jumbo drill operators took longer than anticipated, which led to delays in development, especially primary development including the two ramps. By April we were fully manned in terms of jumbo drill operators. This delay in achieving manning levels meant that the high grade ore from mining orebody drifts below Level 8 was not available to increase the average head grade. In the first quarter of 2015, the first primary stopes with footwall drive access were mined on the lower sublevel of Level 8. However, the existing large dimension crosscuts above Level 8 started to experience stability problems related to some extent by mining induced stress, but also due to more lose ground associated with the high grade ore. Repeated interruptions to install support have led to significant production delays in the high grade primary stopes on the lowest sublevels of Level 8. These instability problems are primarily due to: · The large dimension crosscuts (5m x 5m); · The brow at the entrance to the 4m x 4m orebody drift; · The location of these ramp crosscut/orebody intersections in the higher grade, thus more wide zone of the orebody; · The need to stack these crosscuts above each other due to alignment of crosscut rib pillar. This limits flexibility to site the ramp crosscut in better ground; · The higher stress conditions related to the stacking of the crosscuts. Below Level 8 these five elements have been designed out of the system. Jaguar has designed solutions to stabilize the ground in the problem areas above Level 8. These measures include: · Nut-cage type cable bolts on a grid pattern with straps between the cable bolts; · Fiber-reinforced shotcrete in the medium term (contractors); · Mesh installed by mesh handler on newly commissioned roofbolter in the short term; · Where the conditions are particularly bad, footwall drifts are being installed. · Reduced dimension (4-m by 4-m) of cross-cut as the excavation encounters the weaker ground in the ore body The existing cable bolting capability has now been supplemented by a roofbolter with mesh handling capability in early May, but in the longer term, shotcrete will be the “fabric” of choice to hold in place material between the cable bolts. Shotcrete contractors are currently being interviewed. We expect to have stabilised most of the problem areas toward the end of May. The Company is maintaining its 2015 guidance of approximately 56,000 to 62,000 ounces, compared to 48,000 ounces in 2014. In late 2014, management conducted a review of maintenance practices in the operations of the Jaguar group, which resulted in an action plan identifying over 90 items – many of which are common to all three operations of the Company. Most of the items are being dealt with by on-site staff, accompanied by support from external resources for training. This training is budgeted to start in the second quarter of 2015. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |7 Turmalina has a 3,000 tonnes per day (“tpd”) CIP process facility with three lines of grinding mills, only one of which (Mill #2) is operated for current production volumes of 1,200 tpd. A second mill is fully operational (Mill #1) and is able to process 700 tpd. This second mill is for backup when the mine has extra mill feed or when Mill #2 is shut down for maintenance. Studies are underway to both optimize the operation of the mill with the objective of enhancing gold recovery, which currently averages approximately 89%. Other studies seek to find opportunities to fill the unused capacity via brownfield exploration and remnant mining. From 22 April until 7 May, 2015, the 1,200 tpd Mill #2 was down for a scheduled maintenance of two weeks to install new bearings and to carry out certain improvements in design. With the modifications carried out and the new bearings installed, we expect future bearing changes only once every three years. While the Mill #2 is down for maintenance, the team is carrying out various preventive maintenance tasks including refurbishing mill discharge pumps, cyclones and trammel, as well as carrying out non-destructive tests on the pinion shaft. During this downtime, the 700tpd throughput of Mill #1 has reduced the impact of the stoppage. Once the Mill #2 is back in operation, we intend to use both the mills to process the 2,500 tonnes of stockpiled ore. A total of 4,365 meters underground drilling was achieved at Turmalina during the first quarter of 2015. Most of the drilling carried out was directed to upgrade the inferred and indicated resources from Orebody A, level 9. Results from the infill drilling at Turmalina have confirmed the expected volumes and, in general exceeded the grades. During the second quarter, deep exploration drilling will take place from the hanging wall situated on level 8 to test the ore body A and B plunge continuities down to level 12. The Caeté Complex The Caeté complex includes two underground mines, the Roça Grande mine (“RG”) and Pilar mine, in addition to the Caeté processing plant.The Pilar mine is located approximately 50 kilometers by road from the Caeté plant. Ore from the Pilar mine is hauled to the Caeté plant. At historical mining grades, transportation costs account for approximately $250 per ounce. This is a significant cost and sustainable improvement in grades mined is required in order to make Pilar economically viable at current gold prices. Pilar currently accounts for approximately 75% of the ore processed at the Caeté plant. The past financial position of the Company resulted in a lack of exploration ahead of operations. This situation will continue to result in lower than desired ore grade and higher production costs, until exploration reveals better grade areas ahead of mining and these areas are developed. The geological setting at Pilar is believed to be excellent and the mine is only a few kilometers from Anglo Ashanti’s São Bento and Corrego do Sitio mines that continue to be significant producing mines. The focus at Pilar is to explore down dip beyond the current working levels and to prove up the postulated gold zones seen on newly interpreted grade maps. While exploration is taking place, the remaining lower grade developed ore is planned to be mined, high-grade remnants taken, and other brownfield exploration conducted. Near mine exploration will focus on an unexplored magnetic anomaly some two hundred meters from existing workings that shows a magnetic signature similar to that of São Bento and Pilar mines. In a news release dated April 9, 2015, the Company disclosed exploration results, which were focused on the continuity of the Pilar mineralisation beyond current mine workings. Multiple high grade intercepts were encountered including 7.4 meters of 18.22 grams per tonne of gold. True widths have not yet been determined.Upon completion of the exploration drilling program, programmed for mid-year, a separate study will be conducted to assess the economics of resuming development to extend the mine life. The objective will be to evaluate extending operations into newly defined material, considering prevailing economic factors and the rate of return on such continued activity, versus other alternatives. The Pilar mine provides for 1,000 tonnes per day or two-thirds of the Caeté complex production capacity, while the RG mine provides for the remainder of 500 tonnes per day from the underground RG-1 deposit. The RG mining activity has historically focused on surface exposures of gold deposits, mostly in the RG-2, RG-3, RG-6 and RG-7 outcrops. These outcrops, mined using open-pit mining techniques have had limited exploration, focusing solely on down-dip projection of gold mineralization. RG-2, RG-3 and RG-6 all sit in the hanging wall of the banded iron formation that runs through the area and is associated with gold mineral deposition. RG-1, however, sits on the footwall side of the iron formation and is the only deposit identified on this side of the iron formation and currently hosts all RG production. Potential exists for continuity of gold deposition along both the hanging and footwall in the RG area. The lack of exploration undertaken to date creates opportunity to add resources and reserves through continued exploration. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |8 Production from RG-1 orebody, closer to the Caeté plant, can be mined at lower grade economically when compared to Pilar, due to Pilar’s higher ore transportation costs. Still un-mined is the RG-2 higher-grade underground ore that sits partially developed. Near-mine exploration is planned to focus on better grade areas observed through the newly interpreted geology maps. The Caeté plant gold recovery is approximately 89% utilizing gravity, flotation and Carbon-In-Leach (CIL) treatment of flotation concentrate. Optimization of the plant offers opportunities for both increased gold extraction and reduced unit processing costs. Avenues are being explored to better use the currently underutilized processing facility. The plant is in good condition and there is sufficient space in the tailings pond for the detoxified flotation concentrate tailings for the medium term. Average grade processed at Caeté plant has been higher in the first quarter of 2015 as compared to 2014. This was due to the suspension of primary development and stopping mining of ore below the marginal cut-off grade, that in the past had provided higher tonnage to the plant but had a diluting effect on the grade. The lower tonnage at Caeté plant has allowed the shift system in the crushing and grinding area to be modified to provide further cost savings. There has been additional improvement in grade at Pilar by modifying the shape of the sub level open stopes to minimize the inclusion of waste at the edge of the plunging ore-shoots. Development at both Pilar and Roça Grande was suspended towards the end of 2014 until a compelling reason can be found through exploration, to restart development. Capital expenditures on equipment relates mainly to catch up capital repairs and rebuilds, which were deferred in 2014, mostly due to the financial condition of the Company. Surface exploration spending is restricted to brownfield exploration in the immediate surroundings of the Pilar mine. During the fourth quarter of 2014, the Company also recorded an impairment charge in relation to the Caeté mining complex bringing down the net book value of its property plant and equipment to zero. During the first quarter of 2015, underground diamond drilling at Pilar totalized 3,804 meters with the objective to extend the pay shoot continuities as part of the exploration effort to identify mineable resources down to level nine. The drilling campaign has been successful in delineating the extension of the BF and BA ore bodies up to 100 and 70 vertical meters respectively below current development. During the second quarter of 2015, an additional 2,600 meters are planned to upgrade the delineated resource into “indicated”. In addition to the exploration in depth, a total of 254 meters of drilling was executed to confirm the grades and weathering profile of the remaining resources above level 1. At Roça Grande a total of 799 meters underground drilling were achieved during the first quarter of 2015. The first phase exploration drilling has failed to identify economic mineralization on the western extremity of the RG01 and 07 orebody continuity. The drill has been mobilized to the second drill bay on the eastern side of the structure to test the level 5 continuity. The Paciência Complex The 1,600 tonnes per day Paciência plant along with a workshop and office complex remain on care and maintenance. The well-built facilities remain functional. However, it is clear that, based on the defined resources, the underground mine cannot support a start-up of the facility at this time. To restart operations, exploration and development of the mines and mineral deposits that surround the facility, the Company would need to identify sufficient feed for a sustained operation. Delineated reserves available for mining exist but these reserves will not sustain an economic plant start-up. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |9 Paciência has not been a focus of attention for management during 2014 and the first quarter of 2015. Ultimately, the Company may startup, redeploy, sell, joint-venture or otherwise monetize the Paciência processing facility. The Company is conducting assessments to reduce the ongoing care and maintenance costs of the facility in 2015. In 2014, the Company announced results from sampling at the nearby Palmital iron deposit. The Company’s desire was to put the iron ore deposit into production as soon as possible, in order to generate incremental operating margins to help defray the cost of retaining Paciência on care and maintenance. The iron ore deposit, mined under an exploration permit due to the limited size of the asset, should require minimal capital investment and would be operated using contracted personnel and equipment. The free-dig mining, crushing, screening, shipping and reclamation should not be a distraction from Jaguar’s main mandate of turning around the existing gold mining operations. However, permitting delays and the recent decline in the iron ore prices have reinforced management’s belief that this project is not near term in nature. Gurupi Development Opportunity The Gurupi Project, wholly owned by the Company through its Brazilian subsidiary MCT Mineração LTDA (“MCT”), is located in the State of Maranhão, Brazil, and comprises a total area of 138,548 hectares made of 44 mineral claims, of which 12 new targets have recently been added and for such reason have not yet been included in the Company's mineral resource estimates or feasibility studies related to the Gurupi Project to date. The Company anticipates that these additional targets have the potential to further increase mineral resources at Gurupi. In 2014, management completed an internal conceptual study for the development of Gurupi project. This study suggests that a small milling operation of approximately 2,500-3,000 tpd plus a conventional heap leach for low grade material may be a more feasible development alternative, compared to the 15,000 tpd whole ore milling plan, as envisioned in the 2011 feasibility study by Technomine. Additional work is planned in order to finalize management’s views. During the first quarter of 2015, Jaguar performed additional mine engineering and metallurgical studies to evaluate development alternatives. These studies are largely focused on evaluating the option for a phased project implementation in progressive stages, with gradual increases in production capacity and thus incremental capital expenditure. The first operation phase is based on saprolite processing that will demand a lower capital expenditure and lower projected operational costs. In 2015, Jaguar also initiated interactions and engagement with all the stakeholders at Gurupi including Federal, State and Municipal government agencies, local communities, garimpeiros (artisanal miners working in the region), and local civic & business groups. These interactions are aimed to win support and buy-in, and to promote the approach of the phased project implementation.The Company also closed an administrative office in San Luis to lower G&A costs and to reinforce the Company’s local presence in the community where the mine is situated During the first quarter of 2015, Jaguar also started a low cost revitalization of the Chega Tudo field office and related facilities (core shed, accommodations, etc.) to support the project restoration and implementation. The Company has now engaged specialized legal support based in São Luis (the capital of the State of Maranhão) for the use of local lawyers to help with the licensing for development. Greenfield Exploration Jaguar acquired over 210,000 hectares of mineral rights in its history and currently holds approximately 197,000 hectares. The Company intends to assess its holdings in due course, to establish the disposition plan of the assets in the context of any change to holding cost, which are currently minimal. The most interesting greenfield asset within the exploration portfolio appears to be the Pedra Branca target where good grade surface expressions were identified by mapping and channel samples and have led to some exploration drilling to date. Again, due to prior financial constraints this prospect has remained dormant and now offers opportunity for further exploration should funds be available. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |10 REVIEW OF OPERATING AND FINANCIAL RESULTS Selected Quarterly Financial Information1 Three months ended ($ thousands, except where indicated) Q1 2015 Q4 2014 Q3 2014 Q2 2014 Q1 2014 Q4 2013 Q3 2013 Q2 2013 Revenues $ Production costs ) Gross margin (excluding depreciation)2 Net income (loss) Cashflows from operating activities ) Total assets Total liabilities Average realized gold price (per ounce)2 $ Cash operating cost per oz produced2 $ 1 Sum of all the quarters may not add up to the annual total due to rounding. 2 Average realized gold price, gross margin (excluding depreciation) and cash operating costs are all non-gaap financial performance measures with no standard definition under IFRS.For further information, refer to the Non-IFRS Financial Performance Measures section of the MD&A. Revenue ($ thousands, except where indicated) Three months ended March 31, Change Revenue $ $ (8 %) Ounces sold 0 % Average realized gold price1 $ $ (8 %) 1 Average realized gold price is a non-gaap financial performance measure with no standard definition under IFRS.For further information, refer to the Non-IFRS Financial Performance Measures section of the MD&A. Revenue for the quarter ended March 31, 2015 was 8% lower than the same period in 2014, primarily due to 8% reduction in gold price. The reduction in average realized price by almost $100 per ounce between the first quarter of 2015 and the first quarter of 2014 has an impact of reducing the Company’s revenue by approximately $2.4 million for the quarter. The market price of gold is the primary driver of our profitability and our ability to generate free cash flow. During the three months ended March 31, 2015, the market price of gold (London PM Fix) traded in a range from $1,147 to $1,296 and averaged $1,218 per ounce. The price of gold closed at $1,187 per ounce on March 31, 2015, while the average price during the first quarter of 2015 reflected a $75 per ounce or 6% reduction as compared to the average market price of $1,293 per ounce in the same period last year. The decline in price of gold in if the first quarter of 2015 was primarily as a result continued strengthening of the US dollar, which was due to the improving economic forecasts for the United States. Production Jaguar Mining produces gold at its Turmalina and Caeté operations, while the Company’s Paciência operation is on temporary care and maintenance. The Caeté plant processes ore from the two underground mines, Pilar and Roça Grande, while the Turmalina plant processes ore from the adjacent underground mine. MD&A – First quarter ended March 31, 2015 Jaguar Mining Inc. |11 Consistent with efforts to decrease overall production costs, tonnes mined decreased during the first quarter of 2015 by 12% compared to the same period in 2014, while the average head grade increasing by 13%. The reduction in tonnes mined was made to decrease dilution and eliminate unprofitable-ounce production. The reduction in tonnage and improvement in grade which contributed to reducing the cash operating costs per ounce produced by 12% in the first quarter of 2015 as compared to the same period in 2014, as outlined in the table below: Consolidated Production ($ thousands, except where indicated) Three months ended March 31, Change Direct mining and processing cost $ $ 2 % Royalties, production taxes and others %) Royalty expense and CFEM taxes (4 %) NRV adjustment and others 8 %) Cost of sales $ $ (6 %) Cash operating costs (per ounce produced)1 $ $ %) 1 Cash operating costs is a non-gaap financial performance measure with no standard definition under IFRS.Refer to the Non-IFRS Financial Performance Measures section of the MD&A. Consolidated Quarterly Production First quarter 2015 cash-operating-costs per ounce of gold produced were lower at $808 compared to $923 during the first quarter of 2014, a decrease of $115 per ounce or 12%. The cost decrease was primarily due to improvement in average recovery grade by 13% or $85 per ounce, favorable foreign exchange movements as a result of 21% devaluation of the Brazilian Reais (average exchange rate: Q1 2015: R$2.87 per US$ compared to Q1 2014: R$2.37 per US$) with an impact of $150 per ounce, which was partially offset by cost increase of $120 per ounce due to higher cost of preventive maintenance of mining equipment and all mine-site fixed overheads allocated to mining activity at Caeté due to suspension of primary development at Pilar and RG. Three months ended ($ thousands, except where indicated) Q1 2015 Q4 2014 Q3 2014 Q2 2014 Q1 2014 Q4 2013 Q3 2013 Q2 2013 Tonnes of ore processed ('000) Average head grade (g/t)1 Average recovery rate (%) 89
